Ll Juez Asociado Se. Hernández,
emitió la opinión del tribunal.
Con fecha 31 de Julio de .1904 .Don José Ramón A. Pe-sante, por medio de su Abogado Don Juan Quintero, es-tableció demanda ante la Corte de Distrito de Aguadilla contra Don Justo Gmcovitch y Cebollero y la Sucesión de Don Antonio Manrique de liara, compuesta de Doña Josefa, esposa de Don Manuel Janer, Doña María de las Mercedes, consorte de Don Juan Ca;yuela, Don Antonio Doña Manuela y Don Salvador Manrique de Lara y Cam-pí, en cuya demanda alega que por los años de 1865 á 67, en 'que se presentó en concurso Don Manuel María Morales, adquirió Don Manuel Pereira créditos contra dicho concurso por la cantidad de 17,003 pesos con 37 centavos y además, por una cuenta de administración; que Pereira, - en 29 de ISbmembre de .1871, remató la Hacienda “Con-cepción”, único haber activo del concurso, y aprobado- el remate á su favor, se ordenó su cumplimiento en 19 de Enero de 1876; que muerto Pereira le sucedió como here-dera universal su viuda Doña Isidora Sánchez, la cual re-conociendo que aquél era deudor de Don José Ramón Aristides Pesante otorgó á favor de éste en 18 de Octubre de 1876, por medio de su apoderado general Don Vicente Vidal escritura pública de cesión de cuantos de-rechos y acciones tenía su referido esposo sobre la Ha-' cicnda “Concepción”; que en 13 de Octubre de 1880 Do-ña Isidora Sánchez, sin tener en cuenta la cesión hecha á Pesante, vendió por escritura pública aquellas mismas *146acciones y derechos á Don Justo Goieovitch, y Cebollero, cuya venta fué ilegal por carecer de dominio sobre la co-sa vendida; que G-oicovitch, por escritura pública de 29 de Agosto de 1893, vendió sus derechos al Abogado Don Antonio Manrique de Lara y 'luego éste adquirió la finca me-diante escritura que le otorgó el Juez de Primera Instan-cia Sr. Surra de Caray; y por el mérito de esos hechos, su-plicó el demandante se decretara por sentencia la nulidad de dichas escrituras y fuera puesto en posesión de la Hacienda “Concepción”, llevándose nota de la sentencia al Registro de la Propiedad para que quedaran sin efecto los asientos que en él existan.
Los demandados Doña Josefa, Doña Manuela y Don Antonio Manrique de Lara, y Don Manuel Janer, como esposo de la primera, contestaron la demanda solicitando se declarara sin lugar con las costas á cargo del deman-dante, por cuanto las escrituras, cuya nulidad se preten-día, ó sean la otorgada por Da. Isidora. Sánchez á favor de Don Justo Goieovitch, la de éste á favor de Don Antonio Manrique de Lara, y la de venta judicial hecha al úl-timo por el Juzgado de la. Instancia de la ciudad de Ma-vagiiez, habían sido otorgadas hacía más de cuatro años, y la acción de nulidad sólo puede ejercitarse dentro de los cuatro años siguientes al otorgamiento de la escritura, cuya nulidad se trate de pedir, según el artículo 1301 del Código Civil antes vigente.
Los otros demandados, Doña Mercedes y Don Salvador Manrique de Lara, al contestar la demanda negaron todos los hechos en que se funda, y sostuvieron que aún proba-dos esos hechos, no eran suficientes para constituir una causa de acción, por cuanto la doble venta de un inmueble no produce por sí la nulidad de su adquisición, y ha debi-do expresarse si el inmueble estaba inscrito en el Registro de la Propiedad á nombre de la parte demandante, lo que no ha podido hacerse, porque la finca de que se trata está *147inscrita á nombre de Don Antonio Manrique de Lara, de quien los demandados están declarados herederos.
Trajáronse como pruebas al juicio los siguientes do-cumentos :
1. — Copia de. la escritura pública otorgada en 18 de Oc-tubre de 1876 de la que aparece que D. Vicente Vidal, co-mo apoderado general de Doña Isidora Sánchez, viuda de Pereira, cedió á favor de Don José Ramón Aristides Pesante, cuantas acciones y derechos le correspondían y pudieran eorresponderle para el cobro á Don Juan Angel Monge de diez y siete mil setecientos setenta y seis pesos que éste adeudaba á su causante Don Manuel Pereira, á virtud de documento privado de 12 de Agosto de 1875, por virtud del cual Pereira cedió á Monge todos los eréditos, derechos y acciones que poseía contra la Hacienda “Concepción”, bajo los pactos y condiciones que en dicho documento privado se expresan, verificándose á favor de Posante aquella cesión para el pago de igual cantidad de 17,776pesos que Pereira le adeudaba, según liquidación de cuentas, crédito procedente en su mayor parte de sumas que en efectivo facilitó Pesante á Pereira para la adqui-sición de las mismas deudas, créditos, derechos y accio-nes que representaba Pereira sobre la Hacienda “Con-cepción,” y que, mediante el documento privado de refe-rencia, cedió á Monge.
2 — Copia de la escritura pública de 13 de Octubre de 1880, creditiva de que Da. Isidora Sánchez como herede-ra universal de su difunto esposo Don Manuel Pereira, rematista-de la Hacienda “Concepción,” perteneciente al concurso de Don Manuel María Morales, hizo cesión á Don Justo Goicovitch y Cebollero de las acciones y dere-chos que tenía al remate de dicha Hacienda, y cuyas con-diciones por falta de recursos no podía cumplir.
3. — Copia de la escritura pública de 29 de Agosto de 1893 por la que D. Justo Goicovitch y Cebollero, expresan-do que hubo la Hacienda “Concepción” mediante escritu-*148ra de venta que á su favor otorgó el Juez de Primera Ins-tancia del Distrito de Mayagiiez D. Pedro Surra de Ga-ray, el 14 de dicho mes, á virtud de remate de dicha finca hecho por Pereira, y cuyos derechos lo fueron cedidos por' su viuda en 13 de Octubre de 1880, vendió á Don Antonio Manrique de Lara las dos terceras partes en condominio proindiviso de la Hacienda “Concepción” por precio de ocho mil pesos, que quedaron en poder de Manrique de-para para el pago de igual cantidad que se le adeudaba por concepto expresado en dicha escritura.
Con tales antecedentes la Corte de Distrito de Aguadi-Ha dictó sentencia, que copiada á la letra, dice así:
."Número 29. — 'José Ramón A. Pesante, Demandante.' — Justo Goi-eovitcíi y otros, Demandados. — Sentencia.—Nulidad de escrituras é inscripciones. — En la. Corte de Distrito 'del Distrito Judicial de Agua-dilla, P. R., á 17 de Enero de 1905.
"El día diez de Enero de mil novecientos cinco fue llamado este caso para juicio, compareciendo el demandante con su Abogado Si\ Quintero, ¡y el demandado por su Abogado Sr. Arnaldo; y el Tribunal, ¡después de oir los alegatos y pruebas de las partes é infor-mes de los Letrados, señaló nina de las próximas sesiones para dic-tar sentencia; y, por tanto, en el día de lioy, la Corte 'declara: que es de opinión que la ley y los lieclios están con Don ¡Justo Goico-vitcb y otros en el asunto de nulidad de escrituras é inscripciones y por 'Cuanto debe ordenar y ordena que se 'declare sin lugar la de-manda con las costas á cargo del demandante. — Arturo Aponte.— Testifico: Lino Vázquez, Secretario.
Contra osa sentencia interpuso la representación cíe Don José Ramón A. Pesante recurso de apelación; y tra-mitado dicho recurso con alegatos escritos de ambas parties, sin que el Letrado de la apelada asistiera al acto de la vista, pende hoy de decisión ante esta Corte Suprema.
Como se ve, por lo que se deja expuesto, unos demanda-dos han propuesto la excepción de que la demanda no adu-ce hechos Suficientes para determinar una causa de ac-ción, y otros han alegado la excepción de prescripción.
La parte actora funda su acción en que Da. Isidora *149feáneliez cedió primeramente sus 'derechos y acciones so-bre la Hacienda “Concepción” á Don José Ramón Aristides Pesante, y después á Don Justo Goieovitch, quien luego hizo igual cesión á Don Antonio Manrique de Lara, á quien lioy representan los demandados.
. íse caso previsto en el artículo 1473 del Código- Civil antiguo, que es el 1376 de igual Código reformado, y que, -copiado á la letra, dice así:
Si ima misma cosa se hubiese Tendido á (diferentes compradores, 'la propiedad se trasferira á la persona que primero haya tomado posesión de ella, con buena fé, si fuere mueble. Si fuere inmue-ble, la propiedad pertenecerá al adquirente que antes la haya ins-crito ^ en el^ fíegistro. Cuando no haya inscripción, pertenecerá la propiedad á quien de buena fé sea primero en la posesión; y faltan-do ésta, a quien presente título de fecha más antigua, siempre que haya buena fé.”
De ese artículo se desprende que es condición esencial para el ejercicio de una acción derivada de la prioridad de un contrato de venta de cosa inmueble hecho con dis-tintos compradores, que se exprese en la demanda que el demandante inscribió su propiedad en el Registro de la Pl opiedad antes que los demas, pues faltando esá condi-ción falta base para dicha acción. Como la súplica de la demanda claramente revela que Don José Ramón Aristides Pesante no está en posesión de la finca reclamada, puesto que solicita esa posesión, claro es que no le afecta el ultimo apartado del artículo de referencia.
Hi cabe aigiiii que el caso presente no puede regirse poi los pieceptos del Codigo Civil antiguo ó moderno, pues desde que comenzó á regir la Dey Hipotecaria nin-gún documento por el cual se constituyan, trasmitan, re-conozcan, modifiquen ó extingan derechos sujetos á ins-cripción, es admisible en los Tribunales, si el objeto de la presentación es hacer efectivo en perjuicio de tercero el derecho que debió ser- inscrito.
Estaba, pues, D. José Ramón Aristides Pesante en el *150cíelaer de expresar en la demanda que tenía inscrito su ti-tulo en el Registro de la Propiedad; y no habiéndolo he-cho así, es procedente la excepción alegada por semejan-te omisión.
Pero aún hay más, y es que Don José Ramón Aristides Pesante no ha presentado título de propiedad de la Hacienda “Concepción”, pues la escritura de 18 de Octu-bre de 1876 no es traslativa de los derechos y acciones que tuviera Da. Isidora Sánchez sobre la Hacienda ‘ ‘ Concep-ción”, sino de cesión de derechos y acciones para el cobro de 17,776 pesos que Don Juan Angel Monge adeudaba á Don Manuel Pereira.
No existiendo causa de acción para interponer la de-manda, ocioso se hace considerar si dicha acción ha pres-crito ó no.
Por las razones expuestas, procede se confirme la sen-tencia apelada, con las costas del recurso también á cargo de la parte apelante.

Confirmada. .

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Higueras, MacLeary y Wolf.